DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action is in response to the amendments filed on 1/22/2021. Claims 96 and 124 amended. Claims 1-95 are canceled. Claims 96-124 are pending and addressed below.

Response to Arguments
Applicant’s arguments, filed on 1/22/2021, with respect to claims 96 and 124 have been fully considered but they are not persuasive. 
Regarding arguments on page 9, the applicant states that “Applicant notes that the “atraumatic” configuration of the Frass device indicates that the Frass device is incapable of piercing skin”. The examiner disagrees with the applicant because in Paragraph 0067 of Frass, it discloses that “When a biopsy, for example, of the thyroid gland, is performed with a device corresponding to the present invention, the physician first pierces through the skin and other tissue layer”. Since Frass’ device can pierce the skin as disclosed in Paragraph 0067 and also, discloses all of the structural elements in the same arrangement as claimed, then it would be fully configured in producing a plurality of ablated tissue portions by penetrating into and retracting from skin. Also, the examiner wants to note that the term “atraumatic” does not necessary mean that the 
	Regarding arguments on page 10, the applicant states that Frass, Shartle, Burton and Ignon are not capable of performing the claimed function. The examiner disagrees with the applicant because Frass, Shartle, Burton and Ignon discloses all of the structural elements in the same arrangement as claimed which would result in Frass, Shartle, Burton and Ignon to be fully capable in performing the claimed function. Frass discloses (Paragraph 0067) sharpened hollow needles that are fully configured in coring tissue and piercing through skin and other tissue layers in order to produce a plurality of ablated tissue portions. Shartle discloses (Paragraph 0034) sharpened hollow needles that are fully configured in coring tissue and piercing through skin and other tissue layers in order to produce a plurality of ablated tissue portions. Burton discloses (Paragraph 0023) sharpened hollow needles that are fully configured in coring tissue since the needles are sharp and are able to pierce through the skin. Therefore, the rejections are proper. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 124 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frass (US Pub No. 2007/0270710).

    PNG
    media_image1.png
    531
    469
    media_image1.png
    Greyscale
















Figure 10) an apparatus fully capable for non-thermal tissue ablation that includes a main body (1) configured for handheld operation [The main body or syringe cylinder 1 of Frass is fully configured for handheld operation], and a tip (see annotated figure above) comprising a skin-penetrating component comprising sharpened hollow coring needles (9) (Figures 4 and 10) (Paragraphs 0044, 0045, 0051, 0060 and 0067) [The needles 9 are considered hollow since during use, tissue specimens are aspirated into the needles by pulling up the plunger and also, Figure 4 clearly shows the needles having a channel 12] [The needles 9 are considered sharpened needles since during use, they puncture or pierce through the skin and are also provided with a tip with a special bevel (Paragraph 0044)] wherein said tip is detachably attached to said main body (Figure 10) (Paragraph 0051) and said sharpened hollow coring needles are configured to produce a plurality of ablated tissue portions by penetrating into and retracting from skin (Paragraphs 0060 and 0067) [The sharpened hollow coring needles of Frass are fully configured in producing a plurality of ablated tissue portions by penetrating into and retracting from skin since the apparatus of Frass discloses all of the structural elements in the same arrangement as claimed]; a pressure generating source (2) (Example shown in Figure 9) (Paragraphs 0042, 0060 and 0067) in fluid communication with said sharpened hollow coring needles configured to produce vacuum or suction to convey the ablated tissue portions through the hollow coring needles (Paragraphs 0042, 0060 and 0067) [Fully configured in doing this]; and a reservoir (26) (Figure 10) for collecting waste materials configured to be in Figure 10) (Paragraphs 0047 and 0052) [Fully configured in collecting waste materials].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 96-97, 100, 107, 108 and 116-123 are rejected under 35 U.S.C. 103 as being unpatentable over Frass (US Pub No. 2007/0270710) in view of Bitar (US Pub No. 2016/0129198).
Regarding claim 96, Frass discloses (Figure 10) an apparatus fully capable for non-thermal tissue ablation that includes a main body (1) configured for handheld operation [The main body or syringe cylinder 1 of Frass is fully configured for handheld operation], and a tip (see annotated figure above) comprising a skin-penetrating component comprising sharpened hollow coring needles (9) (Figures 4 and 10) (Paragraphs 0044, 0045, 0051, 0060 and 0067) [The needles 9 are considered hollow since during use, tissue specimens are aspirated into the needles by pulling up the plunger and also, Figure 4 clearly shows the needles having a channel 12] [The needles 9 are considered sharpened needles since during use, they puncture or pierce through the skin and are also provided with a tip with a special bevel (Paragraph 0044)] wherein said tip is detachably attached to said main body (Figure 10) (Paragraph 0051) and said sharpened hollow coring needles are configured to produce a plurality of ablated tissue portions by penetrating into and retracting from skin (Paragraphs 0060 and 0067) [The sharpened hollow coring needles of Frass are fully configured in producing a plurality of ablated tissue portions by penetrating into and retracting from skin since Frass discloses all of the structural elements in the same arrangement as claimed].
Frass fails to disclose the apparatus further comprising a positioning apparatus for positioning skin, wherein the positioning apparatus is configured to grip and/or lift the skin; wherein the positioning apparatus is or comprises one or more vacuum grippers.
Bitar, in the analogous art of needles placed in the skin, teaches (Figures 1-3 and 5a-5b) a device (110) that includes a positioning apparatus (242) (Figures 5a-5b) being a vacuum gripper for positioning skin (Paragraphs 0058-0059), wherein the positioning apparatus is configured to grip and/or lift the skin (Paragraphs 0058-0059). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Frass to have included a positioning apparatus being a vacuum gripper as taught by Bitar, in order to secure the apparatus to the skin and to correctly position the apparatus at the correct angle relative to the user’s skin (Bitar, Paragraphs 0011, 0055 and 0058-0059).
2) (Example shown in Figure 9) (Paragraphs 0042, 0060 and 0067) [By pulling up the plunger 2, this will generate pressure to aspirate or suction the tissue specimens through the needles 9].
Regarding claim 100, Frass further discloses wherein the sharpened hollow coring needles (9) comprises 5 sharpened hollow coring needles (Paragraph 0051) [Meets the range of 1-100].
Regarding claim 107, Frass further discloses wherein said apparatus is configured to remove about 5% to about 70% of tissue within a treatment area [Since Frass discloses all of the structural elements in the same arrangement as claimed, then the device of Frass is fully configured in removing about 5% to about 70% of tissue within a treatment area through suction. The examiner wants to note that the claim does not say anything about the treatment area size and shape resulting in the treatment area to be any size and shape to where the device of Frass can be fully configured in removing about 5% to about 70% of tissue within the treatment area. Also, as an example, if the treatment area is very small to where the device of Frass removes more than 70% of tissue within the treatment area, this would still remove the initial 5% to about 70% of tissue within the treatment area before removing the rest]. 
Regarding claim 108, Frass further discloses wherein said apparatus is configured to remove about 5% of tissue within the treatment area [Since Frass discloses all of the structural elements in the same arrangement as claimed, then the device of Frass is fully configured in removing about 5% of tissue within a treatment area through suction. The examiner wants to note that the claim does not say anything about the treatment area size and shape resulting in the treatment area to be any size and shape to where the device of Frass can be fully configured in removing about 5% of tissue within the treatment area. Also, as an example, if the treatment area is very small to where the device of Frass removes more than 5% of tissue within the treatment area, this would still remove the initial 5% of tissue within the treatment area before removing the rest].
Regarding claim 116, Frass further discloses wherein said pressure generating source (2) (Example shown in Figure 9) is capable of producing a pressure of about 0.1 kPa to about 6.0 kPa (Paragraphs 0042, 0060 and 0067) [The pressure generating source or plunger of Frass is fully capable in producing a pressure of about 0.1 kPa to about 6.0 kPa by having the user to pull up the plunger 2 at different speeds].
Regarding claim 117, Frass further discloses wherein said pressure generating source (2) produces vacuum (Paragraphs 0042, 0060 and 0067) [By pulling up the plunger 2, this will produce a vacuum or suction force within the syringe cylinder 1 to aspirate the tissue specimens into the needles].
Regarding claim 118, Frass further discloses wherein said pressure generating source (2) is separate from said apparatus [The pressure generating source 2 is separate from said apparatus by being a separate or distinct component from the main body, the tip and the positioning apparatus which makes up the entire apparatus as recited in claim 96].
26) (Figure 10) for collecting waste materials [Fully capable in collecting waste materials].
Regarding claims 120 and 121, Frass further discloses the apparatus is coupled to a base unit (26) (Figure 10) [Fluidly coupled as shown in Figure 10] wherein said base unit comprises said reservoir.
Regarding claims 120 and 122, Frass further discloses wherein the apparatus is coupled to a base unit (2, 3, and 4) (Figure 10) (Example shown in Figure 9 since element 2 is not shown in Figure 10), wherein said base unit comprises a pressure generating source (2) (Example shown in Figure 9) (Paragraphs 0042, 0060 and 0067) [By pulling up the plunger 2, this will generate pressure to aspirate or suction the tissue specimens through the needles 9].
Regarding claims 120 and 123, Frass further discloses the apparatus is coupled to a base unit (2, 3, and 4) (Figure 10) wherein said base unit comprises a user interface (4) [User interacts with handle 4 in order to generate pressure to aspirate or suction the tissue specimens through the needles 9].

Claims 96, 98, 101 and 104-106 are rejected under 35 U.S.C. 103 as being unpatentable over Shartle (US Pub No. 2002/0187556) in view of Bitar (US Pub No. 2016/0129198).
Regarding claim 96, Shartle discloses (Figures 1A-2) an apparatus fully capable for non-thermal tissue ablation that includes a main body (52) (Figure 2) configured for handheld operation (Paragraph 0065), and a tip (10) comprising a skin-penetrating component comprising sharpened hollow coring needles (12) (Figure 1A) (Paragraphs 0031 and 0034) wherein said tip is detachably attached to said main body (Figure 2) (Paragraph 0066) and said sharpened hollow coring needles are configured to produce a plurality of ablated tissue portions by penetrating into and retracting from skin (Paragraphs 0070-0071) [The sharpened hollow coring needles of Shartle are fully configured in producing a plurality of ablated tissue portions by penetrating into and retracting from skin since Shartle discloses all of the structural elements in the same arrangement as claimed].
Shartle fails to disclose the apparatus further comprising a positioning apparatus for positioning skin, wherein the positioning apparatus is configured to grip and/or lift the skin; wherein the positioning apparatus is or comprises one or more vacuum grippers.
Bitar, in the analogous art of needles placed in the skin, teaches (Figures 1-3 and 5a-5b) a device (110) that includes a positioning apparatus (242) (Figures 5a-5b) being a vacuum gripper for positioning skin (Paragraphs 0058-0059), wherein the positioning apparatus is configured to grip and/or lift the skin (Paragraphs 0058-0059). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Shartle to have included a positioning apparatus being a vacuum gripper as taught by Bitar, in order to secure the apparatus to the skin and to correctly position the apparatus at the correct angle relative to the user’s skin (Bitar, Paragraphs 0011, 0055 and 0058-0059).
Regarding claim 98, Shartle further discloses wherein the sharpened hollow coring needles (12) (Figure 1A) comprises two or more sharpened hollow coring needles arranged in a 1-dimensional array (clearly shown in Figure 1B).
12) (Figure 1A) comprises two or more sharpened hollow coring needles that are spaced about 1mm apart (Paragraph 0038) (Length of surface 20) [Meets the range of 0.1 mm to about 5 mm].
Regarding claim 104, Shartle further discloses wherein said apparatus is configured to provide an ablated tissue portion (Outer surface of the needles 12 as shown in Figure 1A which are fully configured in being an ablated tissue portion) having a change in width as a function of depth (being tapered as shown in Figure 1A which is the same as the applicant’s device as described in Paragraph 0021 of applicant’s publication).
Regarding claim 105, Shartle further discloses wherein the width to depth ratio of said ablated tissue portion is about 110:100 (1.1) (Paragraphs 0036-0037) [110 microns is the width (Paragraph 0036) and 100 microns is the length (Paragraph 0037)] [Meets the range of between about 1:0.3 (3.33) and about 1:75 (0.013)].
Regarding claim 106, Shartle further discloses wherein said sharpened hollow coring needles have a width at their widest points of 200 microns (0.2 mm) (Paragraph 0036) [200 microns at the base of the needle which is the widest point] [Meets the range of about 0.01 mm to about 2 mm].

Claims 96, 109-110 and 113 are rejected under 35 U.S.C. 103 as being unpatentable over Burton (US Pub No. 2016/0121091) in view of Bitar (US Pub No. 2016/0129198).
Figures 1-9) an apparatus fully capable for non-thermal tissue ablation that includes a main body (102) (Figures 1-2) configured for handheld operation [The main body 102 of Burton is fully configured for handheld operation], and a tip (107) (Figures 6-7) comprising a skin-penetrating component comprising sharpened hollow coring needles (108) (Figures 7-9) (Paragraphs 0039 and 0126) [The needles 108 are considered sharpened needles since during use, they puncture or pierce through the skin in order to create small holes or perforations in skin (Paragraphs 0039 and 0124)] wherein said tip (107) is detachably attached to said main body (Paragraphs 0035 and 0048) [The tip 107 is detachably attached to the main body 102 indirectly through holder 106]  and said sharpened hollow coring needles are configured to produce a plurality of ablated tissue portions by penetrating into and retracting from skin (Paragraphs 0089-0090) (Figures 7-9) [The sharpened hollow coring needles of Burton are fully configured in producing a plurality of ablated tissue portions by penetrating into and retracting from skin since Burton discloses all of the structural elements in the same arrangement as claimed].
Burton fails to disclose the apparatus further comprising a positioning apparatus for positioning skin, wherein the positioning apparatus is configured to grip and/or lift the skin; wherein the positioning apparatus is or comprises one or more vacuum grippers.
Bitar, in the analogous art of needles placed in the skin, teaches (Figures 1-3 and 5a-5b) a device (110) that includes a positioning apparatus (242) (Figures 5a-5b) being a vacuum gripper for positioning skin (Paragraphs 0058-0059), wherein the positioning apparatus is configured to grip and/or lift the skin (Paragraphs 0058-0059). Bitar, Paragraphs 0011, 0055 and 0058-0059) and also, to achieve a predictable result of securing the apparatus to the skin (MPEP 2143).
Regarding claim 109, Bitar further discloses an actuation mechanism (spring 138) (Figures 7-9) for driving penetration into skin by said sharpened hollow coring needles (Figures 7-9) (Paragraphs 0082, 0084-0086 and 0089-0090) [The actuation mechanism being a spring is the functional equivalent structure of applicant’s actuation mechanism that is either a pneumatic actuator, an electromagnetic actuator, a motor with a cam, a piezoelectric actuator, and a motor with a lead screw as disclosed in paragraph 0023 of applicant’s publication since both perform the same function of driving penetration into skin by said sharpened hollow coring needles], wherein said actuation mechanism is mechanically coupled to said sharpened hollow coring needles [The actuation mechanism 138 is mechanically coupled indirectly to the needles 108 for driving the needles into the skin].
Regarding claim 110, Bitar further discloses wherein said actuation mechanism (spring 138) is configured to drive penetration into the skin by said sharpened hollow coring needles to a depth of about 1.5mm (1500 micrometers) (Paragraph 0150) [Meets the range of 0.1 mm to about 15 mm].
spring 138) for driving said sharpened hollow coring needles across skin (Figures 7-9) (Paragraphs 0082, 0084-0086 and 0089-0090) [The translating mechanism being a spring is the functional equivalent structure of applicant’s translating mechanism that is  either driving wheels or rods as disclosed in paragraph 0099 of applicant’s publication since both perform the same function of driving said sharpened hollow coring needles across skin].

Claim 99 is rejected under 35 U.S.C. 103 as being unpatentable over Shartle (US Pub No. 2002/0187556) in view of Bitar (US Pub No. 2016/0129198) as applied to claim 96 above, and further in view of Mukerjee (US Pub No. 2005/0171480).
Regarding claim 99, Shartle modified by Bitar discloses all of the elements of claim 96 above including the one or more sharpened hollow coring needles comprises three or more sharpened hollow coring needles (clearly shown in Figures 1A-1B) (Paragraph 0038) but fails to disclose the sharpened hollow coring needles arranged in a 2-dimensional array.
Mukerjee, in the analogous art of microneedles for puncturing skin, teaches microneedles that are arranged in a 2-dimensional array (Paragraph 0075). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sharpened hollow coring needles of Shartle modified by Bitar to be arranged in a 2-dimensional array instead of a 1-dimensional array as taught by Mukerjee, since 2-dimensional microneedle arrays can withstand higher applied force than 1-dimensional array designs because of the Mukerjee, Paragraph 0075).

Claims 102-103 are rejected under 35 U.S.C. 103 as being unpatentable over Frass (US Pub No. 2007/0270710) in view of Bitar (US Pub No. 2016/0129198) as applied to claim 96 above, and further in view of Nishimura (US Pub No. 2013/0041397).
Regarding claims 102-103, Frass modified by Bitar discloses all of the elements of claim 96 above except for wherein said sharpened hollow coring needles are 19-26 gauge needles specifically 22 or 24 gauge needles.
Nishimura, in the analogous art of suctioning needles, teaches (Figure 1) a needle (2) used for suctioning liquid or air (Paragraph 0037) that has a 22 gauge (Paragraph 0037). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sharpened hollow coring needles of Frass modified by Bitar to have been 22 gauge needles as taught by Nishimura, in order to cause less pain when piercing through skin (Nishimura, Paragraph 0037).

Claim 111 is rejected under 35 U.S.C. 103 as being unpatentable over Burton (US Pub No. 2016/0121091) in view of Bitar (US Pub No. 2016/0129198) as applied to claim 110 above.

Since the sharpened hollow coring needles of Burton can have a length or height of 3mm (3000 micrometers) (Paragraph 0128), then before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have said actuation mechanism of Burton to drive penetration into the skin by said sharpened hollow coring needles (having a length or height of 3mm) to a depth of 2mm to 3mm because Applicant has not disclosed that this specific penetration depth has an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Burton and applicant’s invention, to perform equally well with or without the actuation mechanism driving penetration into the skin by said sharpened hollow coring needles to a depth of about 2 mm to about 5 mm because both devices would perform the same function of treating the skin by having an actuation mechanism to drive a plurality of sharpened hollow coring needles into the skin. [Depth of 2mm to 3mm meets the range of about 2mm to about 5mm]



Claim 112 is rejected under 35 U.S.C. 103 as being unpatentable over Burton (US Pub No. 2016/0121091) in view of Bitar (US Pub No. 2016/0129198) as applied to claim 109 above, and further in view of Christoffersen (US Pub No. 2009/0163877).
Regarding claim 112, Burton modified by Bitar discloses all of the elements of claim 109 above except for wherein said actuation mechanism is configured to drive penetration into the skin by said sharpened hollow coring needles with a force of about 0.5 N to about 20 N per sharpened hollow coring needle.
Christoffersen, in the analogous art of needles placed into the skin, teaches (Figure 2) a needle (100) (Figure 2) for delivering fluid (Paragraphs 0001 and 0064) that penetrates into the skin with a force below 1 N (Paragraph 0024). Since the device of Burton uses needles to penetrate into the skin and deliver fluids into the skin (Paragraph 0039), then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Burton modified by Bitar to have said actuation mechanism to be configured to drive penetration into the skin by said sharpened hollow coring needles with a force below 1 N per sharpened hollow coring needle as taught by Christoffersen, in order provide a force required to penetrate the skin to a desired depth (Christoffersen, Paragraph 0024). [A force below 1 N meets the range of about 0.5 N to about 20 N]

Claim 114 is rejected under 35 U.S.C. 103 as being unpatentable over Frass (US Pub No. 2007/0270710) in view of Bitar (US Pub No. 2016/0129198) as applied to claim 96 above, and further in view of Axelrod (US Pub No. 2012/0259237).

Axelrod, in the analogous art of aspiration needles, teaches (Figure 13) an aspiration device that includes a position detection mechanism being an ultrasound transducer that can be positioned at or near the tip of the aspiration needle (Paragraph 0128). Since the device of Frass is used for needle biopsy on different organs, then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Frass modified by Bitar to have included a position detection mechanism being an ultrasound transducer that can be positioned at or near the tip as taught by Axelrod, in order to locate a desired anatomical location and also, to visually and accurately confirm the location of the needle relative to the target location (Axelrod, Paragraphs 0128-0129).

Claim 115 is rejected under 35 U.S.C. 103 as being unpatentable over Shartle (US Pub No. 2002/0187556) in view of Bitar (US Pub No. 2016/0129198) as applied to claim 96 above, and further in view of Boone (US Pub No. 2014/0249547).
Regarding claim 115, Shartle modified by Bitar discloses all of the elements of claim 96 above including a release mechanism for detaching said tip (Paragraph 0066) but fails to disclose any physical structure in regards to the release mechanism.
Boone, in the analogous art of handheld medical devices, teaches (Figures 3-7) a microdermabrasion system that includes a release mechanism for detaching a tip (232, 234) where the release mechanism includes a button located on the handpiece Paragraph 0064) [The release mechanism being a button is the same structure of applicant’s release mechanism as disclosed in paragraph 0073 of applicant’s publication. Should applicant persuasively argue that the structure of the release mechanism is not the same, then it is an equivalent structure since both detach a tip]. Since Shartle discloses that the device has a release mechanism for detaching the tip but does not disclose any physical structure in regards to the release mechanism, then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the release mechanism of Shartle modified by Bitar to have included a button located on the handpiece as taught by Boone, in order to provide a mechanism to easily remove and replace the tip.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771